DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claims 1-8 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they are all method claims.
Claims 9-16 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the recitations of “memory” and “processor” provide sufficient structure to perform all claimed limitations.
Claim 17 is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is an article of manufacturer claim.
Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
(i)As to claim 1, the term “its” recited in line 11 is unclear as to whether it is referred to “predicted values” or “predicted element”.
(ii)As to claim 9, the phrase “for :” ought to be changed to “for:” (i.e., there is an extra space between “for” and “:”).
(iii)As to claim 9, the term “its” recited in line 13 is unclear as to whether it is referred to “predicted values” or “predicted element”.
(iv)As to claim 17, the term “its” recited in line 12 is unclear as to whether it is referred to “predicted values” or “predicted element”.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 as a representative claim, the cited prior art does not teach or suggest claim limitations that of “selecting a subset of elements from the data structure; measuring a sampled value for each of the selected subset of elements; storing each of the sampled values in a K-nearest neighbour (KNN) database and labelling the element associated with the sampled value as certain; generating a set of predicted values corresponding to the array of variables where each predicted element is generated as the value of its nearest neighbor based on the values stored in the KNN database; for each predicted element: retrieve the predicted element's nearest neighbours from the sampled values in the KNN database, and when a value of the nearest neighbours is the same as the predicted element, the predicted element is labelled as certain, otherwise the predicted element is labelled as uncertain; and repeating the method by selecting a subset of the elements labelled as uncertain, until all elements are labelled as certain.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Examples of prior art describing KNN is cited in PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DMD
6/2022


/Duy M Dang/
Primary Examiner, Art Unit 2667